736 F.2d 438
STATE OF WISCONSIN, Plaintiff-Appellee,andCounty of Marquette, Michigan, Intervening Plaintiff-Appellee,v.Caspar W. WEINBERGER, Individually and as Secretary of theDepartment of Defense, et al., Defendants-Appellants.
No. 84-1569.
United States Court of Appeals,Seventh Circuit.
Argued June 11, 1984.Decided June 13, 1984.

Appeal from the United States District Court for the Western District of Wisconsin, No. 83 C 672;  Barbara B. Crabb, Judge.
Before CUMMINGS, Chief Judge, and HARLINGTON WOOD, Jr., and CUDAHY, Circuit Judges.
ORDER
The order of the district court, 582 F.Supp. 1489, granting plaintiffs' motion for a permanent injunction enjoining the Department of Defense from taking any further action with respect to the construction of a new ELF (extremely low frequency) submarine communications* facility in Marquette County, Michigan, from upgrading the existing ELF facility in the Chequanmegon National Forest in northern Wisconsin, and from furnishing ELF receivers to submarines until the defendants have prepared a supplemental environmental impact statement in accordance with the requirements of the National Environmental Policy Act is hereby reversed and the injunction is vacated.


1
This case has been briefed, argued, and considered by this Court on an expedited basis.  We have decided to enter this order immediately because we do not perceive any reason or justification for further delaying the implementation of this national defense project authorized by Congress and directed by the President.  However, an opinion of the panel majority, together with a separate opinion by Judge Cudahy concurring in part and dissenting in part, will follow in due course, addressing the permanent injunction and disposing of all other relevant issues.  All members of the panel are presently in agreement that the permanent injunction should be vacated at this time.



*
 With the ELF communications system, a submarine is able to receive messages while maintaining operational speeds at depths at which it is practically immune from detection